             Case 5:19-cr-00364-G Document 56 Filed 04/19/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
          Plaintiff,                           )
                                               )
v.                                             )   Case No. CR-19-364-G
                                               )
ROLANDO CIFUENTES-LOPEZ,                       )
                                               )
          Defendant.                           )

                                          ORDER

          On April 16, 2021, this matter came before the Court for sentencing, including

consideration of objections filed by Defendant Rolando Cifuentes-Lopez and by the United

States to the Final Presentence Investigation Report (“PSR,” July 1, 2020 (Doc. No. 35)).

See PSR Add. (Doc. No. 35, at 23-26); Doc. No. 66. The Court also considered the

Sentencing Memorandum and Supplement (Doc. Nos. 44, 49) filed by Defendant, the

Response (Doc. No. 45) filed by the Government, and exhibits submitted by both parties.

          Defendant appeared at the sentencing hearing personally and through his attorney,

Robert Jackson.          The Government appeared through Assistant U.S. Attorneys K.

McKenzie Anderson and Mary Walters.

          The Court issued oral rulings on the parties’ objections and other matters at the

sentencing hearing. This written order shall supplement the Court’s oral rulings.

     I.      Undue Influence Enhancement

          On March 9, 2020, the Court accepted Defendant’s plea of guilty on two counts of

child sex trafficking in violation of 18 U.S.C. § 1591(a)(1), (b)(2), and (c) between dates
          Case 5:19-cr-00364-G Document 56 Filed 04/19/21 Page 2 of 10




in or around November 2016 and January 18, 2019 (Count 1) and between in and around

March 2018 and January 18, 2019 (Count 2). See Ct. Minute (Doc. No. 29); Indictment

(Doc. No. 13). The applicable starting guideline is United States Sentencing Commission

Guidelines Manual (“USSG”) § 2G1.3. See USSG § 2G1.3(a)(2); see also PSR ¶¶ 28, 35.

       The Government objects to the PSR’s omission of an undue influence enhancement

under USSG § 2G1.3(b)(2)(B). See PSR Add. at 23-24; Gov’t’s Sent’g Resp. at 9-12.

This provision adds two points to the base offense level when “a participant otherwise

unduly influenced a minor to engage in prohibited sexual conduct.”                 USSG §

2G1.3(b)(2)(B). In determining whether § 2G1.3(b)(2)(B) applies, “the court should

closely consider the facts of the case to determine whether a participant’s influence over

the minor compromised the voluntariness of the minor’s behavior.” Id. cmt. n.3(B).

       There is “a rebuttable presumption” that USSG § 2G1.3(b)(2)(B) applies when a

participant is at least 10 years older than the minor. Id. (“In such a case, some degree of

undue influence can be presumed because of the substantial difference in age between the

participant and the minor.”). It is undisputed here that Defendant is at least 20 years older

than both minor victims. This age difference “shifts the burden of producing evidence to

rebut the presumption” to Defendant. United States v. Castellon, 213 F. App’x 732, 737

(10th Cir. 2007). “However, even if a defendant’s burden of production is met, the

presumption remains a factor for consideration by the sentencing court.” Id. (alteration

and internal quotation marks omitted). The Government still “bears the ultimate burden

of proving that the sentencing enhancement is warranted.” Id.

       The Court finds that Defendant has failed to rebut the presumption of his undue


                                             2
           Case 5:19-cr-00364-G Document 56 Filed 04/19/21 Page 3 of 10




influence over Jane Doe 1 and Jane Doe 2. Specifically, the Court recognizes the control

exercised by Defendant over the victims’ family’s living conditions, which was not just

that of a landlord but that of someone aware of and preying on the poverty of the family,

as well as both victims’ knowledge of that control. See, e.g., Gov’t’s Ex. 2 (Doc. No. 46-

1) at 2-3; Gov’t’s Ex. 3 (Doc. No. 46-2) at 9-10; Gov’t’s Ex. 8 (Doc. No. 46-7); Gov’t’s

Ex. 9 (Doc. No. 46-8) at 9. Considering this known exercise of control along with the age

disparity at issue, the Court finds that the voluntariness of Jane Doe 1 and Jane Doe 2 to

engage in commercial sex acts was compromised. See United States v. Hornbuckle, 784

F.3d 549, 554-57 (9th Cir. 2015) (upholding enhancement where the homeless victims

were subjected to abuse and depended upon the defendants for food, clothing, money, and

housing); United States v. Harrison, 535 F. App’x 829, 830 (11th Cir. 2013) (“In

determining whether the defendant’s conduct rebutted the presumption, we may look to a

variety of factors, including whether the conduct displays an abuse of superior knowledge,

influence and resources.” (alteration and internal quotation marks omitted)).

         Because Defendant has not rebutted the presumption of undue influence, the

Government’s objection is granted. The two-level increase in USSG § 2G1.3(b)(2)(B)

shall apply as to each Count.

   II.      Aggravating Role Enhancement

         The PSR reflects that zero points were added for Defendant’s role in the offense.

See PSR ¶¶ 32, 39.         The Government objects that a four-level aggravating role

enhancement should be added due to Defendant being “an organizer or leader of a criminal

activity that involved five or more participants or was otherwise extensive.” USSG §


                                             3
          Case 5:19-cr-00364-G Document 56 Filed 04/19/21 Page 4 of 10




3B1.1(a); see PSR Addendum at 24; Gov’t’s Sent’g Resp. at 12-13.

       To establish the applicability of § 3B1.1(a), the Government must prove by a

preponderance of the evidence “facts establishing that [Defendant] was an organizer or

leader.” United States v. Spears, 197 F.3d 465, 468-69 (10th Cir. 1999). A district

court’s finding of “a defendant’s status as an organizer or leader” “involves a sophisticated

factual determination.” United States v. Wardell, 591 F.3d 1279, 1304 (10th Cir. 2009).

       Functioning as a leader requires an element of control over underlings,
       particularly in the form of recruitment and direction. To qualify as an
       organizer, however, no control is necessary. Instead, a defendant may be
       deemed an organizer under § 3B1.1 for “devising a criminal scheme,
       providing the wherewithal to accomplish the criminal objective, and
       coordinating and overseeing the implementation of the conspiracy even
       though the defendant may not have any hierarchical control over the other
       participants.” [United States v. Valdez-Arieta, 127 F.3d 1267, 1272 (10th
       Cir. 1997)]; see also [United States v. Tejada-Beltran, 50 F.3d 105, 112 (1st
       Cir. 1995)] (“The key to determining whether a defendant qualifies as an
       organizer is not direct control but relative responsibility.”).

Id. (citations omitted). “The gravamen of the enhancement is either the exercise of control

over other participants or the organization of others for the purpose of carrying out the

crime.” United States v. Tagore, 158 F.3d 1124, 1131 (10th Cir. 1998).

       The Government has not shown by a preponderance of the evidence that Defendant

led or otherwise organized the sex trafficking of Jane Doe 1 or Jane Doe 2. There is no

evidence that Defendant exercised decision-making authority as to whether or how either

of those victims engaged in commercial sex, that he recruited accomplices in the trafficking

of the victims, or that he recruited participants insofar as sending men to the trailer house

for the express purpose of having sex with the victims. Nor is there evidence that

Defendant helped plan the commercial sex operation being run by the victims’ mother or


                                             4
             Case 5:19-cr-00364-G Document 56 Filed 04/19/21 Page 5 of 10




obtained a larger share of any proceeds of that operation. See USSG § 3B1.1 cmt. n.4;

Spears, 197 F.3d at 469.

          Accordingly, the Court concurs with the PSR, denies the Government’s objection,

and concludes that the aggravating role enhancement is inapplicable. Cf. Wardell, 591

F.3d at 1304-06 (upholding application of enhancement where the district court had found

that the defendant who had “devis[ed] the criminal scheme and coordinat[ed] its objective”

was an organizer under USSG § 3B1.1(c)).

   III.      Enhancement for Pattern of Activity Involving Prohibited Sexual Conduct

          The PSR finds that a five-level increase to the total offense level applies pursuant

to USSG § 4B1.5(b)(1), which provides in relevant part:

          (b) In any case in which the defendant’s instant offense of conviction is a
          covered sex crime, neither § 4B1.1 nor subsection (a) of this guideline
          applies, and the defendant engaged in a pattern of activity involving
          prohibited sexual conduct:

             (1) The offense level shall be 5 plus the offense level determined under
             Chapters Two and Three.

USSG § 4B1.5(b)(1); see PSR ¶ 46.

          Defendant argues that he only engaged in sex with each minor one time and that §

4B1.5(b)(1) therefore should not be applied “because prohibited sexual conduct did not

occur with each minor on multiple occasions.” PSR Addendum at 25. Even accepting—

in agreement with Defendant’s representation—that Defendant had commercial sex with

each of Jane Doe 1 and Jane Doe 2 one time, and ignoring the potential applicability of the

enhancement based upon Defendant’s other conduct that may constitute trafficking, this

objection is meritless. A defendant is considered to have engaged “in a pattern of activity


                                               5
          Case 5:19-cr-00364-G Document 56 Filed 04/19/21 Page 6 of 10




involving prohibited sexual conduct” if “on at least two separate occasions, the defendant

engaged in prohibited sexual conduct with a minor.” USSG § 4B1.5 cmt. n.4(B)(i). By

having commercial sex with both Jane Doe 1 and Jane Doe 2, Defendant engaged in a

pattern of prohibited conduct. The Guideline does not state that a defendant must engage

in prohibited sexual conduct with the same minor at least twice. See, e.g., United States

v. Oakie, No. 20-1118, __F.3d__, 2021 WL 1342920, at *1-2 (8th Cir. Apr. 12, 2021)

(affirming application of § 4B1.5(b)(1) enhancement where the defendant had molested

one girl one time and later molested a different girl one time).

       Next, Defendant argues that applying an enhancement under § 4B1.5(b)(1) “along

with the +2 level for multiple counts/multiple victims per USSG § 3D1.4 (Paragraph 42)

constitutes impermissible double counting.” PSR Addendum at 25; see PSR ¶¶ 42-45; see

also USSG §§ 2G1.3(d)(1), 3D1.4.

       Double counting “‘occurs when the same conduct on the part of the defendant
       is used to support separate increases under separate enhancement provisions
       which necessarily overlap, are indistinct, and serve identical purposes.’”
       [United States v. Fisher, 132 F.3d 1327, 1329 (10th Cir. 1997)] (citation
       omitted). All three criteria must be satisfied to constitute double counting.
       See United States v. Rucker, 178 F.3d 1369, 1371 (10th Cir.), cert. denied,
       528 U.S. 957, 120 S. Ct. 386, 145 L.Ed.2d 301 (1999). Moreover, a court
       may apply separate enhancements to reach distinct aspects of the same
       conduct. See Fisher, 132 F.3d at 1329; see also Rucker, 178 F.3d at 1372
       (“[T]he enhancements serve different purposes if only because they punish
       activities that are, while related, not indistinct.”). That is, the court may
       punish the same act using cumulative sentencing guidelines if the
       enhancements bear on “conceptually separate notions relating to sentencing.”
       United States v. Lewis, 115 F.3d 1531, 1537 (11th Cir. 1997). Recently, this
       court, following the reasoning of the Ninth Circuit, held that such cumulative
       sentencing is permissible when the separate enhancements aim at different
       harms emanating from the same conduct. See Rucker, 178 F.3d at 1373.
       Put another way, the guidelines’ enhancements are tailored to the various
       harms that may attend a single criminal act.


                                             6
          Case 5:19-cr-00364-G Document 56 Filed 04/19/21 Page 7 of 10




United States v. Reyes Pena, 216 F.3d 1204, 1209-10 (10th Cir. 2000).

       Defendant argues that both the § 3D1.4 multiple-count offense-level determination

and the § 4B1.5(b)(1) “pattern of activity” enhancement are penalizing the same aspect of

his offense—i.e., the fact that there are multiple victims. See PSR Addendum at 25; Def.’s

Sent’g Mem. at 3-6. The Court disagrees. First, § 4B1.5(b)(1) expressly states that if the

provision applies, the resulting offense level “shall be 5 plus the offense level determined

under Chapters Two and Three.” USSG § 4B1.5(b)(1) (emphasis added). “Thus, the

guidelines intend the cumulative application of” such enhancements. United States v.

Dowell, 771 F.3d 162, 170 (4th Cir. 2014) (internal quotation marks omitted) (discussing

a Chapter Two enhancement and § 4B1.5(b)(1)); accord United States v. Van Loh, 417

F.3d 710, 714-15 (7th Cir. 2005) (“[T]he process for determining a base offense level under

Chapters Two and Three . . . is unrelated to the process for calculating an enhancement

under Chapter Four.”).

       Second, these enhancements are directed to different purposes and aimed at

different harms. Compare USSG Ch. 3, Part D intro. cmt. (“The rules in this Part seek to

provide incremental punishment for significant additional criminal conduct.”), with id. §

4B1.5 cmt. n.5 bkgd. (noting that the provision applies to offenders “who present a

continuing danger to the public” and is derived from a congressional directive “to ensure

lengthy incarceration for offenders who engage in a pattern of activity involving the sexual

abuse or exploitation of minors”). The fact that those harms may emanate from the same

conduct does not result in impermissible double counting. See Reyes Pena, 216 F.3d at

1210; see also Dowell, 771 F.3d at 171; United States v. Seibert, 971 F.3d 396, 400-01 (3d


                                             7
            Case 5:19-cr-00364-G Document 56 Filed 04/19/21 Page 8 of 10




Cir. 2020); United States v. Blackburn, No. CR-14-0129, 2016 WL 10179361, at *1-2

(D.N.M. Sept. 14, 2016).

         Accordingly, the Court overrules and denies Defendant’s objection and endorses the

PSR’s application of both USSG §§ 3D1.4 and 4B1.5(b)(1).

   IV.      Additional Factual Objections Not Previously Addressed

         In resolving the matters set forth above, the Court has made express factual findings.

Any objections by Defendant disputing facts underlying the Court’s conclusions set forth

above are denied to the extent the objection disagrees with an express finding or conclusion

of the Court. The Court will address the remaining factual objections made by Defendant,

resolving any such disputes to the extent required by Federal Rule of Criminal Procedure

32(i)(3):

         • Defendant has withdrawn his objections to Paragraphs 12, 14, and 16 of the PSR,

            and the Court therefore finds that no ruling is necessary.

         • Paragraph 21 of the PSR states that during their investigation, agents learned

            that the victims’ mother first began engaging in prostitution at the suggestion of

            Defendant.    See PSR ¶ 21.       Defendant denies this and contends that the

            victims’ mother engaged in prostitution prior to moving to Defendant’s trailer

            park. See PSR Addendum at 25. The Court accepts, as reported elsewhere in

            the PSR, that “later information indicates [the victims’ mother] had engaged in

            prostitution prior to” “moving to the trailers.” PSR at p. 8, n.1. Therefore, no

            ruling on this objection is necessary because the narrow matter remaining—what

            agents learned in a particular interview—will not affect sentencing and the Court


                                               8
  Case 5:19-cr-00364-G Document 56 Filed 04/19/21 Page 9 of 10




   will not consider the matter in determining the sentence.

• Paragraph 21 of the PSR states that investigators learned that Defendant began

   sending the victims’ mother additional commercial-sex customers, that

   Defendant would reduce the victims’ mother’s rent if she had sex with the men

   Defendant sent her, and that Defendant threatened to evict the mother and her

   children if the mother did not have sex with those men.         See PSR ¶ 21.

   Defendant denies sending the mother additional customers.             See PSR

   Addendum at 25. The Court overrules and denies this objection and finds by a

   preponderance of the evidence that:

      o Defendant knew that Jane Doe 1, Jane Doe 2, and their mother were all

          engaging in commercial sex acts in the trailer house rented to them by

          Defendant;

      o Defendant engaged in commercial sex with the victims’ mother on

          multiple occasions and engaged in commercial sex with Jane Doe 1 and

          Jane Doe 2 one time each; and

      o Defendant reduced the rent paid by the victims’ mother for the trailer

          house in exchange for her having sex with him and other men.

      o While the Government has established that Defendant sent men to the

          trailer house for the purpose of having sex with the victims’ mother, and

          threatened to evict the family if the mother did not have sex with those

          men, there is not a preponderance of evidence showing that Defendant

          sent men to the trailer house for the express purpose of having sex with


                                     9
         Case 5:19-cr-00364-G Document 56 Filed 04/19/21 Page 10 of 10




                 Jane Doe 1 or Jane Doe 2.

                                    CONCLUSION

      As outlined herein and at the hearing of April 16, 2021, the Court sustains in part

and overrules in part the Government’s objections to the Presentence Report. The Court

overrules in part and determines that a ruling is unnecessary in part as to Defendant’s

objections to the Presentence Report. The U.S. Probation Officer assigned to this case

shall ensure that a copy of this order is appended to any copy of the Presentence Report

made available to the Bureau of Prisons.

      IT IS SO ORDERED this 19th day of April, 2021.




                                             10
